DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant's amendment filed on 7/8/2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 7/8/20201. In particular, original Claim 1 has been amended to recite a combination of limitations not presented. Furthermore, newly added claim 26 recites requires subject matter not previously presented. Thus, the following action is properly made final. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 5-8, 10, and 22-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee et al (US 2016/0111657).



    PNG
    media_image1.png
    550
    615
    media_image1.png
    Greyscale
,
X11 is O or S ([0011]); a11-a14 are integers in the range of [0-5] ([0013]); b11 to b13 are integers in the range of [0-4] ([0016]). L11 to L14 are a C1-60 alkylene or a C6-60 arylene ([0012]). The groups R11 to R13 are H and at least of R11 to R13 is given by the group RET ([0015]). The group RET is given by Formula (9-8) (Page 2):

    PNG
    media_image2.png
    176
    266
    media_image2.png
    Greyscale
,
where R91 is H or a C1-60 alkyl group ([0020]); a93 is an integer in the range of [1-2] ([0023]). Thus, when a11, a12, b12, a13 and b13 are zero (0), i.e. R12 and R13 are H, and a93 is two (2), the reference discloses a compound encompassed by recited Formula (4-2):

    PNG
    media_image3.png
    405
    562
    media_image3.png
    Greyscale
,
where X is given by X11 of the reference and is O or S. R11 of the reference is RET and is the triazine given by Formula (9-8) and therefore the recited groups Y1-Y3 are N. The recited groups Ar1 and Ar2 correspond to R91 of the reference, where one R91 is H and the other is C1-12 alkyl or both groups R91 are C1-12 alkyls. The recited group L2 is a single bond, i.e. a11 in the reference is zero (0). L1 corresponds to L11 of the reference and is a C1-12 alkylene or a C6-30 arylene. The recited integers na2, nb2, n3 and n4 are zero (0).
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 5, Lee et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the recited group L1 is a phenylene group.

Regarding claim 6, Lee et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the recited group L2 is a single bond.

Regarding claim 7, Lee et al teaches all the claim limitations as set forth above. From the discussion above, the recited groups L1 and L2 are bonded to the 2- and 4-positions as recited in the present claims.

Regarding claim 8, Lee et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the light emission layer comprises at least one compound given by disclosed Formula 1. Thus, the reference discloses at the light emission layer comprises a second host given by the disclosed Formula 1.

Regarding claim 10, Lee et al teaches all the claim limitations as set forth above. Given that the reference discloses an organic light emitting device, it is clear that the reference discloses a lighting device as recited in the present claim.

Regarding claim 22, Lee et al teaches all the claim limitations as set forth above. Given that the reference discloses an organic light emitting device, it is clear that the reference discloses a lighting device as recited in the present claim.

Regarding claim 23, Lee et al teaches all the claim limitations as set forth above. Given that the reference discloses an organic light emitting device, it is clear that the reference discloses a lighting device as recited in the present claim.

Regarding claim 24, Lee et al teaches all the claim limitations as set forth above. Given that the reference discloses an organic light emitting device, it is clear that the reference discloses a lighting device as recited in the present claim.

Regarding claim 25, Lee et al teaches all the claim limitations as set forth above. Given that the reference discloses an organic light emitting device, it is clear that the reference discloses a lighting device as recited in the present claim.

Regarding claim 26, Lee et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses recited Formula (4-2).

Claims 9 and 18-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee et al (US 2016/0111657) as applied to claims 1, 5-8, 10, and 22-26 above and in view of Campos (US 6,278,237).

The discussion with respect to Lee as set forth in Paragraph 6 above is incorporated here by reference.


Campos discloses that typical applications of OLEDs include flat panel displays (Column 2 Lines 21-25). In view of this teaching, it would have been obvious to one of ordinary skill in the art to use the OLED disclosed by Lee et al in a flat panel display, as doing so would amount to nothing more than use of known device for its intended use, in a known environment to accomplish entirely expected results.

Claims 1-3, 5-6, 8-10, 13-14, 16-19, 21-23, and 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yoshida et al (US 2013/0062597).

Regarding claim 1, Yoshida et al discloses an organic electroluminescent device, i.e. an organic electroluminescent element comprising a light emitting layer ([0001-[0002] and [0015])
The light emitter layer comprises the following compound as a host ([0015] – Formula (A)):

    PNG
    media_image4.png
    143
    389
    media_image4.png
    Greyscale
,
where Y is O or S ([0015]); A1-A8 are CR1, where R1 is H or a substituent such as a C1-20 alkyl ([0015]); M is a substituted or unsubstituted nitrogen containing heteroaromatic group such as pyrimidine or triazine ([0015] and [0025]); Ar2 is a substituted aromatic hydrocarbon group having 6 to 18 ring atoms  ([0015] and [0041]-[0042]); and L1 is a single bond or a substituted or 1 is a substituted or unsubstituted heteroaromatic group having 5 to 18 ring atoms such as carbazole group ([0024]). The reference discloses substituents that may substitute the heteroaromatic group include alkyl groups having 1 to 20 carbon atoms ([0037] and [0056]). 
	From the above, the reference discloses a compound encompassed by recited Formula (C1), i.e.

    PNG
    media_image5.png
    373
    653
    media_image5.png
    Greyscale

where M in the reference is a triazine or pyrimidine, i.e. Y1-Y3 are all N or two (2) of the recited group Y1-Y3 are N and one is CR’, where R’ is H. The group Ar2 of the reference corresponds to the recited group Ar1 and is a substituted aromatic hydrocarbon group having 6 to 18 ring atoms. The recited group Ar2 is H. The group X of the reference corresponds to the recited group X and is O. The recited groups Ra and Rb and correspond to the group R1 of the reference are H or a substituent. The group L1 of the reference corresponds to the recited group L1 and is a substituted or unsubstituted aromatic hydrocarbon group having 6 to 18 ring carbon atoms such as phenyl, naphthyl or biphenyl. The recited group L2 is a single bond. The recited groups R1, R2, and R3 are C1-20 alkyl groups.


Regarding claim 5, Yoshida et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the recited group L1 is substituted or unsubstituted aromatic hydrocarbon group having 6 to 18 ring carbon atoms. Accordingly, the reference discloses that the group L1 is phenylene.
	
Regarding claim 6, Yoshida et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the recited group L2 is a single bond.

Regarding claim 8, Yoshida et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the emitting layer may have a double-host, i.e. host-cohost configuration ([0109]). Thus, the reference discloses that the emitter layer comprises the disclosed compound and a different host compound.



Regarding claim 10, Yoshida et al teaches all the claim limitations as set forth above. Additionally, the reference discloses a light source, i.e. a lighting device ([0175]).

Regarding claim 18, Yoshida et al teaches all the claim limitations as set forth above. Additionally, the reference discloses a display device ([0175]).

Regarding claim 19, Yoshida et al teaches all the claim limitations as set forth above. Additionally, the reference discloses a display device ([0175]).

Regarding claim 21, Yoshida et al teaches all the claim limitations as set forth above. Additionally, the reference discloses a display device ([0175]).

Regarding claim 22, Yoshida et al teaches all the claim limitations as set forth above. Additionally, the reference discloses a light source, i.e. a lighting device ([0175]).

Regarding claim 23, Yoshida et al teaches all the claim limitations as set forth above. Additionally, the reference discloses a light source, i.e. a lighting device ([0175]).

Regarding claim 25, Yoshida et al teaches all the claim limitations as set forth above. Additionally, the reference discloses a light source, i.e. a lighting device ([0175]).

Regarding claim 2, Yoshida et al discloses an organic electroluminescent device, i.e. an organic electroluminescent element comprising a light emitting layer ([0001-[0002] and [0015])
The light emitter layer comprises the following compound as a host ([0015] – Formula (A)):

    PNG
    media_image4.png
    143
    389
    media_image4.png
    Greyscale
,
where Y is O or S ([0015]); A1-A8 are CR1, where R1 is H or a substituent such as a C1-20 alkyl ([0015]); M is a substituted or unsubstituted nitrogen containing heteroaromatic group such as pyrimidine or triazine ([0015] and [0025]); Ar2 is a substituted aromatic hydrocarbon group having 6 to 18 ring atoms  ([0015] and [0041]-[0042]); and L1 is a single bond or a substituted or unsubstituted aromatic hydrocarbon group having 6 to 18 ring carbon atoms such as naphthyl or biphenyl ([0015] and [0042]). Ar1 is a substituted or unsubstituted heteroaromatic group having 5 to 18 ring atoms such as carbazole group ([0024]). The reference discloses substituents that may substitute the heteroaromatic group include alkyl groups having 1 to 20 carbon atoms ([0037] and [0056]). 
	From the above, the reference discloses a compound encompassed by recited Formula (C3) or (D2), i.e.

    PNG
    media_image6.png
    258
    510
    media_image6.png
    Greyscale

or

    PNG
    media_image7.png
    312
    561
    media_image7.png
    Greyscale

where M in the reference is a triazine or pyrimidine, i.e. Y1-Y3 are all N or two (2) of the recited group Y1-Y3 are N and one is CR’, where R’ is H. The group Ar2 of the reference corresponds to the recited group Ar1 and is a substituted aromatic hydrocarbon group having 6 to 18 ring atoms. The recited group Ar2 is H. The group X of the reference corresponds to the recited group X and is O. The recited groups Ra and Rb and correspond to the group R1 of the reference are H or a substituent. The group L1 of the reference corresponds to the recited group L1 and is a substituted 1, R2, and R3 are C1-20 alkyl groups.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 13, Yoshida et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the recited group L1 is a biphenyl.

Regarding claim 14, Yoshida et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the recited group L2 is a single bond.

Regarding claim 16, Yoshida et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the emitting layer may have a double-host, i.e. host-cohost configuration ([0109]). Thus, the reference discloses that the emitter layer comprises the disclosed compound and a different host compound.


The light emitter layer comprises the following compound as a host ([0015] – Formula (A)):

    PNG
    media_image4.png
    143
    389
    media_image4.png
    Greyscale
,
where Y is O or S ([0015]); A1-A8 are CR1, where R1 is H ([0015]); M is a substituted or unsubstituted nitrogen containing heteroaromatic group such as pyrimidine or triazine ([0015] and [0025]); Ar2 is a substituted aromatic hydrocarbon group having 6 to 18 ring atoms ([0015] and [0041]-[0042]); and L1 is a single bond or a substituted or unsubstituted aromatic hydrocarbon group having 6 to 18 ring carbon atoms such as naphthyl ([0015]). Ar1 is a substituted or unsubstituted heteroaromatic group having 5 to 18 ring atoms such as 9-carbazole group ([0024]). The reference discloses substituents that may substitute the heteroaromatic group include C1-20 alkyls ([0056]). 
	From the above, the reference discloses a compound encompassed by recited Formula (I1), i.e.

    PNG
    media_image8.png
    323
    415
    media_image8.png
    Greyscale
,
where M in the reference is a triazine or pyrimidine, i.e. Y1-Y3 are all N or two (2) of the recited group Y1-Y3 are N and one is CR’, where R’ is H. The group Ar2 of the reference corresponds to the recited group Ar1 and is a substituted aromatic hydrocarbon group having 6 to 18 ring atoms. The recited group Ar2 is H. The recited group L2 is a single bond. The group X of the reference corresponds to the recited group X and is O or S. The recited groups Ra and Rb correspond to the group R1 of the reference and are H or a substituent. The group L1 of the reference corresponds to the recited group L1 and is a substituted or unsubstituted aromatic hydrocarbon group having 6 to 18 ring carbon atoms; the recited group L2 is a single bond. The recited groups R1 and R2 are H, i.e. the integers n1 and n2 are zero (0). The recited group R3 is a C1-20 alkyl. The recited group Ra and Rb are H, i.e. the integers na1 and nb1 are zero (0).
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the 

Regarding claim 17, Yoshida et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the emitting layer may have a double-host, i.e. host-cohost configuration ([0109]). Thus, the reference discloses that the emitter layer comprises the disclosed compound and a different host compound.

Response to Arguments
Applicant's arguments filed 7/8/2021 have been fully considered but they are not persuasive. 

In light of the amendments to the claims the claim objections and 35 U.S.C. 112 rejections as set forth in the previous Office Action are hereby withdrawn.

In light of the amendments to the claims, the 35 U.S.C. 103 rejections of the claims over Katakura as set forth in the previous Office Action are hereby withdrawn.

Applicants argue that there is no disclosure, teaching, or suggestion anywhere in Yoshida that would prompt one of ordinary skill in the art to modify the reference to arrive at the claimed organic electroluminescent element comprising a light emitting layer comprising an aromatic 

Applicants argue that in the claimed compounds (A1), (A2), (A4), (B1), (B3), (B4), (C1), (C4), (D1), (C3), (D2) and (1), the carbazole group is bound to the dibenzofuran/dibenzothiophene via a carbon atoms and the binding of the carbazole group and the triazine group to the dibenzofuran/dibenzothiophene is a positions C1/C8, C2/C8, C3/C8, C4/C8, C1/C7, C3/C7, C4/C7, C1/C6, C4/C6, C1/C5, C3/C5, C2/C5, or C3/C6 and the reference does not disclose or teach any compound having these configurations.  However, as set forth in the rejections above, for claim 1, the reference discloses Formula (C1):

    PNG
    media_image5.png
    373
    653
    media_image5.png
    Greyscale
.

Applicants argue Yoshida discloses the groups Ar1-L1 and M-Ar2 are present on different phenyl groups of the dibenzofuran/dibenzothiophene group and therefore the reference does not disclose or suggest the compounds of Formulas (3), (4-1) and (4-2) of claim 1. However, it is recognized that the reference does not disclose these formulas and it is for this reason that as set forth in the rejections above, Lee et al was applied. Specifically, this reference discloses formula (4-2) recited in claims 1 and newly added claim 26.

Applicants argue that the only compounds disclosed by Yoshida are those compound in which the carbazole group is bound to the dibenzofuran/dibenzothiophene group via a nitrogen atom and none of the compound of Yoshida is the carbazole group bound to the dibenzofuran/dibenzothiophene group via a carbon atom. However, Paragraph [0024] of the reference discloses that when Ar1 is a substituted or unsubstituted carbazole ring group, it preferable that Ar1 is bonded to L1 at position 9 of the carbazole ring. Thus, from this disclosure it is clear that while the reference prefers that the carbazole group is bonded to L1 via the nitrogen atom of the carbazole group, the reference contemplates bonding at other positions on the carbazole group.

Applicants argue that almost all of the compounds of Yoshida have a 2,7-substitution pattern, i.e. M is bound to carbon 7 of the dibenzofuran/dibenzothiophene group while L1-Ar1 is bound to carbon 2.  However, while the reference exemplifies compounds with a 2,7-substitution pattern, the fact remains that Formula (A) of the reference discloses bonding to the dibenzothiophene which can occur at any of the benzo positions. To that end it is noted that In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).

Applicants argue that there are very few compounds in Yoshida in which the carbazole group and the heteroaryl group are bound to other positions such as the 4,6-positions or 2,6-positions. However, while the reference may exemplify few compounds in the carbazole group and the heteroaryl group are bound to other positions, the fact remains that Formula (A) of the reference discloses that bonding to the dibenzothiophene can occur at any of the benzo positions. To that end it is noted that “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).

Applicant argue that using Yoshida as a starting point one of ordinary skill in the art would not have any motivation to deviate from the disclosed compounds of Yoshida and link the carbazole group to the dibenzofuran group via a carbon rather than a nitrogen and to additionally, modify the pattern in Yoshida so as to connect a carbazole group via a carbon atom instead of a nitrogen atom and as the same time modify the substitution pattern on the dibenzofuran or dibenzothiophene group. However, firstly it is noted that the disclosure of Yoshida was not modified to obtain the compounds recited in the present claims. Rather, the compounds were obtained by the explicit disclosure in the reference itself. As discussed above, Paragraph [0024] of the reference discloses that when Ar1 is a substituted or unsubstituted carbazole ring group, it preferable that Ar1 is bonded to L1 at position 9 of the carbazole ring. Thus, from this disclosure 1 via the nitrogen atom of the carbazole group, the reference contemplates bonding at other positions on the carbazole group.Furthermore, as discussed above, Formula (A) of the reference discloses that bonding to the dibenzothiophene can occur at any of the benzo positions on the dibenzofuran.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767